Citation Nr: 1137267	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) from a November 2004 decision by which the RO, in pertinent part, denied service connection for depression and denied entitlement to nonservice-connected pension benefits.  

A personal hearing before a Veterans Law Judge had been scheduled to take place at the RO in March 2009.  By correspondence in February 2009, the Veteran's representative indicated that the Veteran could not attend such a hearing due to financial hardship.  The record reflects that the Veteran has not filed a motion to reschedule the hearing in accordance with 38 C.F.R. § 20.704(d) (2011), and therefore, the Board will proceed with the instant appeal as if the Veteran had withdrawn his hearing request.  See 38 C.F.R. § 20.704(d) ("If [the veteran] . . . fails to appear for a scheduled [Board] hearing and a request for postponement has not been received and granted, the case will be processed as though the request for said hearing had been withdrawn").

In April 2009, the Board remanded the issues on appeal herein to the RO for further procedural and evidentiary development.


FINDINGS OF FACT

1  An acquired psychiatric disorder is not shown to have preexisted service and was not diagnosed within a year of separation.

2.  An acquired psychiatric disorder to include depression is not shown to be related to the Veteran's active duty service, and it is not the proximate result of a service-connected disability.

3.  The Veteran is not permanently and totally disabled due to nonservice-connected disabilities that are not due to willful misconduct.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as depression, was not incurred in or a result of active duty service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3, 4.16, 4.17 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in September 2004 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims, such error was harmless given that the benefits sought herein are denied, and hence no ratings or effectives date will be assigned.  

The Board notes that the April 2009 remand instruction indicated that the RO was to provide notice consistent with the Court's holding in Dingess.  The RO did not.  Generally, failure to comply with a remand directive necessitates a remand for corrective action.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Here, such remand would serve no useful purpose because the benefits sought are denied.  Thus, the Board will not remand the case for Dingess notice.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, and service personnel records.  The appellant was also afforded adequate VA medical examinations in furtherance of the claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Congenital or developmental defects such as personality disorders are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, [as in this case] payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b); 38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Factual Background 

The Veteran's DD Form 214 shows that he was discharged under honorable conditions and after less than two years of service.  

A February 1970 Report of Medical Examination for enlistment purposes reveals a normal clinical evaluation of all systems, including mental status.  In the accompanying Report of Medical History, the Veteran indicated that he had not experienced depression or nervous trouble. 

In a November 1971 psychiatric evaluation report, a stockade counseling social work specialist opined that the Veteran was unsuitable for further military duty due to drug use and addiction.  The report reflects that before service, the Veteran's drug abuse was limited to marijuana.  While stationed in Germany, he began to use hashish daily and then started to use heroin, which he also consumed every day.  He also took LSD, mescaline, barbiturates, cocaine, and amphetamines since serving in Germany.  Most recently, he had been  absent without leave (AWOL) for several months after returning to the United States for a home visit.  

A November 1971 Report of Medical Examination for discharge purposes also reveals a normal clinical evaluation of all systems, including mental status.  In the accompanying Report of Medical History, the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  He also reported that he had attempted suicide.  The examiner made the following notation: "[h]as gotten [illegible] since going AWOL-[illegible] NCD."

In January 1972, it was determined that the Veteran was to be discharged due to unsuitability.  Apparently, there had been three periods of AWOL, three periods of confinement, one conviction by court martial, and no Article 15's.  The Board observes that the November 1971 report noted above reflects no courts martial but rather two Article 15's.  The action to discharge the Veteran was undertaken based upon the presence of a personality disorder.  

VA treatment records from November 2002 through August 2009 reveal that the Veteran had a long history of drug use.  March and October 2003 records indicate that the Veteran used a variety of drugs in the 1970's including intravenous drugs.  He has given a history of several inpatient psychiatric hospitalizations for depression and substance abuse.

VA treatment records from November 2002 through August 2009 reveal diagnoses of depression with suicidal ideations, as well as several inpatient hospitalizations.

In January 2003, the Veteran was admitted at a private facility for a psychiatric evaluation.  He stated that he was not suicidal but wanted to find a way to end his life.  The Veteran asserted that his depression seemed to be connected to his alcohol consumption.  The hospital report reflects a history of arrests for disorderly conduct as well as two convictions for driving while intoxicated.  The Veteran did not have a driver's license.  The discharge diagnosis was of depression not otherwise specified, alcohol dependence, and a history of alcohol withdrawal phenomenon.  No Axis II diagnosis was rendered.  

Shortly after discharge from the hospitalization detailed immediately above, the Veteran was again admitted.  The discharge diagnosis was of schizoaffective disorder, manic subtype, and of alcohol dependence.  

A February 2003 VA hospital record indicates that the Veteran was feeling suicidal. He reported increasing depression of one month's duration.  He stated that he was released from the military after writing letters to the media regarding a military conspiracy.  He indicated that he had always been a melancholic and serious person.  The clinician noted that the Veteran was anhedonic, and stated that he was unable to give a full/accurate assessment of his depression secondary to the Veteran's intoxicated state and ongoing alcohol abuse.  The clinician noted depressive cognitions (hopeless, worthless, guilt) and determined that it was impossible to get an accurate history or to make a diagnosis in light of the Veteran's ongoing substance use.  However, possible diagnoses included schizophrenia, schizoaffective disorder, and depression.  The clinician was "unable to determine how much of this was true depression as opposed to a substance induced mood disorder," but that he suspected the Veteran's depression was secondary to his ongoing substance use and withdrawal.  The Axis I diagnoses included alcohol dependence and psychosis not otherwise specified (consider schizophrenia paranoid, chronic, delusional disorder, schizoaffective disorder with depressive symptoms).

A March 2003 VA hospital note indicates that the Veteran did not seem to be depressed, but that he claimed to have a problem with it.

A June 2004 VA hospital note indicates that the Veteran was admitted for alcohol detoxification and depression.  The Veteran reported feeling depressed, hopeless, helpless, and suicidal.  He indicated that he was taking Prozac, Zoloft, Paxil, and Quetiapine.  His mood was depressed.  The Axis I diagnoses included alcohol dependence and major recurrent depressive disorder with a history of psychotic feature.  The clinician also diagnosed personality disorder, not otherwise specified.

In a July 2004 correspondence, the Veteran made the following statement:

When I was in the service, everyone that I was in with was sent to Vietnam except for myself.  I became very isolated and began drinking. I began to feel guilty that I was sent to Germany instead of Vietnam. I began to blame myself for not being sent to Vietnam.  When I returned to the States - all my friends had gone to Vietnam and I began to feel inadequate.  I also feel guilty that I was not sent to Vietnam and so many that I knew were killed.

The Veteran underwent a VA mental health examination in September 2004.  He stated that he began drinking at age 17 and described a long history of drug use.  He had been homeless for years.  Current prescriptions included quetiapine, Hydroxine, and paroxetine, which the Veteran felt helped "quiet his mind."  He reported feeling gloomy and withdrawn at times and that this lasted until he started drinking.  He stated that these episodes of depression lasted two weeks.  The Veteran reported that their onset was gradual with no clear precipitating causes.  However, the clinician noted that chronic alcohol and drug use, as well as symptoms of the Veteran's hepatitis C, might be contributing factors.  The Veteran's mood was normal and his affect was congruent with his mood.  He demonstrated a full range of affect, but had difficulty maintaining concentration.

The examiner did not review the claims file.  His Axis I diagnoses included alcohol dependence, chronic; polysubstance dependence; and dysthymic disorder.  The examiner also diagnosed personality disorder, not otherwise specified.  The examiner opined:

[The Veteran] has a problem with chronic alcoholism and has also had a problem with polysubstance dependence.  He describes chronic unhappiness and depressed mood, possibly as a consequence of his chronic substance abuse, social alienation, and the difficulties associated with his lifestyle.  I feel that the basic problems are a personality disorder with paranoid and antisocial features, and his addictions.  His depressed mood is secondary to those problems and the nature of his childhood.

The Veteran also submitted to a September 2004 VA general medical examination, during which he specifically denied any tendency toward depression.

In December 2004, the Veteran was hospitalized at a private facility.  He was homeless and presented at the emergency room with a cough, which was found to be pneumonia.  On discharge, it was felt that he had schizophrenia or other mental health diagnoses.  

In October 2009, the Veteran was admitted to the Rogue Valley Medical Center after threatening suicide if he were not permitted to stay.  The Veteran was intoxicated on arrival, and a long history of substance abuse was noted.  The discharge diagnosis was of adjustment disorder and substance abuse.  An Axis II diagnosis of addictive personality was rendered.  

In November 2010, the Veteran was afforded another VA psychiatric examination.  In the examination report, the examiner indicated that he had reviewed the contents of the claims file.  The Veteran reported that he had started drinking at the age of 16 and that he had developed a more serious problem in service.  He also asserted that he had not been happy since childhood.  The examiner outlined the Veteran's service and post service social history, which included extensive alcohol and drug abuse.  The examiner diagnosed continuous alcohol dependence, dysthymic disorder, and polysubstance dependence, reportedly in remission.  The examiner also gave an Axis II diagnosis of personality disorder not otherwise specified with paranoid, antisocial, and narcissistic features.  The examiner opined that the Veteran's psychiatric disorders were not due to service.  

Discussion

Initially, the Board observes that although the Veteran clearly suffers from alcohol and drug addiction, service connection for those disorders is precluded because they are due to willful misconduct.  38 C.F.R. § 3.301(d).  Furthermore, service connection for any of the diagnosed personality disorders is precluded.  38 C.F.R. § 3.303(c).  The Board notes, moreover, that service connection for any current acquired psychiatric disorder cannot be granted as secondary to alcohol or drug addiction.  In order for secondary service connection to be granted, the underlying disorder must be service connected.  38 C.F.R. § 3.310.  Because the Veteran's alcohol abuse and substance abuse are considered willful misconduct, they are not subject to service connection, and service connection as secondary to them is not possible.  Id.; 38 C.F.R. § 3.301(d).

The record contains several psychiatric diagnoses aside from alcohol and drug addiction and personality disorders.  It appears from the two VA mental health examination reports detailed above that the Veteran suffers from a depressive disorder and, most likely, dysthymia.  

The Board believes that the presumption of soundness applies because there is insufficient evidence to rebut it.  38 C.F.R. § 3.304(b); 38 U.S.C.A. § 1111.  The only indication that the Veteran's dysthymia existed prior to service are his own assertions that he had been unhappy since childhood.  The record contains no pre-service psychiatric evidence, and Veteran's assertions regarding unhappiness since childhood, in the absence of contemporaneous evidence or a current medical opinion explaining whether the Veteran's childhood unhappiness amounted to dysthymia, do not demonstrate by clear and unmistakable evidence that a depressive disorder was present before service.  Id.; VAOPGCPREC 3-2003 (July 16, 2003).  Thus the presumption of soundness is not rebutted. 

The Board observes that the competent medical opinions of record indicate unequivocally that the Veteran's current depressive disorder is not due to service.  As such, service connection for the Veteran's depressive disorder cannot be granted on a direct basis.  38 C.F.R. § 3.303.  The Board notes that the evidence does not reflect continuity of symptomatology from service to the present, in which case, service connection for the Veteran's depressive disorder might have been warranted.  Id.  Rather, the evidence of psychiatric disorder apart from alcohol and drug abuse or a personality disorder is not shown until several years after the Veteran left service.  Furthermore, that service connection for the acquired psychiatric disorder cannot be granted on a presumptive basis because there is no diagnosis of a psychosis within a year of discharge.  38 C.F.R. §§ 3.307, 3.309.  

As apparent from the foregoing discussion, service connection for an acquired psychiatric disorder, claimed as depression, is not warranted under any potential theory of entitlement.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Nonservice-connected Pension

VA shall pay to each veteran who served for 90 days, a portion of which was during a period of war, and who is permanently and totally disabled from non-service connected disability not the result of the Veteran's willful misconduct, pension benefits as prescribed by law.  38 U.S.C.A. § 1521(a).

Here, it is undisputed that the Veteran served for more than 90 days during a period of war.  Thus, he meets the service requirements of 38 U.S.C.A. § 1521.

In addition to the service requirements, in order to be entitled to non-service-connected pension, the Veteran must be permanently and totally disabled from non-service connected disability not due to the Veteran's own willful misconduct or vicious habits, or by reason of having attained the age of 65 years, or by reason of having become unemployable after age 65.  38 C.F.R. § 3.3(a)(iv).  Here, the Veteran was born in January 1953, so he has not yet reached the age of 65.

For the purpose of pension, the permanence of the percentage requirements of 
38 C.F.R. § 4.16 is a requisite.  See 38 C.F.R. § 4.17.  Those provisions require that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

In determining whether the schedular requirements for total disability are met, the Board will first address the Veteran's psychiatric disability.  On VA examinations in September 2004 and in November 2010, the examiners opined that the Veteran was not unemployable.  Other evidence reflects that he was able to work as a patient escort at a VA medical facility if he maintained sobriety.  His psychiatric symptoms have not been said to be productive of unemployability anywhere in the record.  The diagnoses of record concerning polysubstance abuse cannot be considered in this case because, as discussed above, the finding of total disability cannot be a result of the Veteran's own willful misconduct or vicious habits.

The Board concludes that, aside from the alcohol and drug induced psychiatric disorders, which cannot be considered for purposes of whether there is total disability, the Veteran's psychiatric symptomatology does not result in a percentage rating of 10 percent, as reflected in the rating sheet appended to the November 2004 rating decision, where the Veteran's depression was rated zero percent disabling.

The Veteran has no service-connected disabilities.  His nonservice-connected  hepatitis C is considered zero percent disabling as reflected in the rating sheet appended to the November 2004 rating decision.  The Veteran has been rated at 10 percent disabled for pension purposes only for a personality disorder with chronic alcoholism.  This combined with the zero percent ratings for depression and hepatitis C under the Combined Ratings Table, see 38 C.F.R. § 4.25 (2011), amounts to a combined rating of 10 percent.

Thus, the Veteran has a combined rating of 10 percent.  This does not meet the schedular requirements for a total disability under 38 C.F.R. § 4.16.  The Veteran does not meet the minimum rating criteria for total disability under 38 C.F.R. § 4.16.  Furthermore, as indicated, pursuant to VA examinations in 2004 and 2010, it was explicitly stated that the Veteran was not unemployable.  As such, entitlement to nonservice-connected  pension benefits is denied.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for an acquired psychiatric disorder claimed as depression is denied.

Entitlement to a nonservice-connected pension is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


